 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 CYNTHIA OGAZ,                                          Case No.: 2:17-cv-02443-JAD-CWH

 4          Plaintiff                                                    Order

 5 v.

 6 GEICO CASUALTY COMPANY,

 7          Defendant

 8         This Court, having ordered the jury impaneled in the above entitled action to be kept

 9 together during periods of deliberation, ORDERS that all meals and lodging, if required, for said

10 jury and attendants must be paid by the Clerk of Court.

11         DATED this 4th day of December, 2018.

12

13                                              _________________________________________
                                                JENNIFER A. DORSEY
14                                              UNITED STATES DISTRICT JUDGE

15

16

17

18

19

20

21

22

23
